Case 4:19-cv-00006-ALM-CAN Document 108 Filed 02/27/20 Page 1 of 1 PageID #: 579




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   CRAIG CUNNINGHAM                                  §
                                                     § Civil Action No. 4:19-CV-6
   v.                                                § (Judge Mazzant/Judge Nowak)
                                                     §
   LIFESTYLES DEVELOPMENT, LLC,                      §
   ET AL.                                            §

                                      ORDER OF DISMISSAL

         Pending before the Court is the Joint Motion to Dismiss with Prejudice filed by Plaintiff

  Craig Cunningham and Defendants Lifestyles Development, LLC and David Perme, wherein

  Plaintiff and Defendants request the Court dismiss all claims asserted by Plaintiff against

  Defendants Lifestyles Development, LLC and David Perme with prejudice under Federal Rule of

  Civil Procedure 41(a)(1)(A)(ii) (Dkt. #106). A dismissal under Federal Rule of Civil Procedure

  41(a)(1)(A)(ii) is effective upon filing. SmallBizPros, Inc. v. MacDonald, 618 F.3d 458, 464 (5th

  Cir. 2010). After reviewing the Motion, and all relevant filings, it is hereby

         ORDERED, ADJUDGED AND DECREED that the Joint Motion to Dismiss with

  Prejudice (Dkt. #106) is GRANTED. All claims against Defendants Lifestyles Development,

  LLC and David Perme are hereby DISMISSED WITH PREJUDICE.

         It is further ORDERED that by agreement of the parties, all court costs and attorney’s fees

. incurred shall be borne by the party incurring same.

         All relief not expressly granted herein is hereby DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.
          SIGNED this 27th day of February, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
